Citation Nr: 0844127	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for plasmacytoma 
(claimed as throat cancer), including secondary to inservice 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in December 2006 and in 
August 2007, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss began many 
years after service and is not shown by the medical evidence 
of record to be related to his military service.

2.  The veteran's current extramedullary plasmacytoma was 
first diagnosed many years after his active military service, 
and is not shown by the medical evidence of record to be 
related to his military service or to any incident therein, 
to include as due to exposure to herbicides.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Extramedullary plasmacytoma (claimed as throat cancer) 
was not incurred in or aggravated by active military service, 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudications of the veteran's claims in 
the instant case, the RO's letters in July 2006 and in July 
2007 advised the veteran of the foregoing elements 


of the notice requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim). 

With respect to the Dingess requirements, the RO's letters in 
July 2006 and in July 2007 provided the veteran with notice 
of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
these letters, the RO effectively satisfied the remaining 
notice requirements with respect to the issues on appeal.  

Accordingly, the Board finds that the content requirements of 
the notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Moreover, the RO has obtained medical 
opinions regarding the etiology of the veteran's current 
bilateral hearing loss and plasmacytoma.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, 


there is no need to discuss, in detail, all of the evidence 
submitted by the veteran or on her behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the issues addressed 
herein.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss and malignant tumors, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

I.  Bilateral Hearing Loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In particular, he claims that he was 
exposed to loud noise from gunfire, mortars, and working 
around generators.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech 


recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The veteran served on active duty from April 1968 to April 
1970.  His report of separation, Form DD 214, listed his 
inservice specialty as electrician.

The veteran's pre-induction examination, performed in 
February 1968, included an audiological evaluation, which 
revealed pure tone thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5)
-10 (0)
5 (10)
LEFT
5 (20)
10 (20)
0 (10)
0 (10)
15 (20)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Although this examination was conducted 
shortly after November 1967, the presence of negative 
findings indicates that the findings were recorded using ASA 
standards.  The ASA results are the figures on the left of 
each column and are not in parentheses.  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI standards 
and are represented by the figures in parentheses.)  

The veteran's service medical records are completely silent 
as to any complaints of or treatment for hearing loss.  

The veteran's separation examination, performed in April 
1970, included an audiological evaluation, which revealed 
pure tone thresholds, in decibels, as followed (see Note 
above):





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

The report also noted hearing acuity of 15/15 under whispered 
voice and spoken voice testing.  It appears this level of 
hearing acuity was present bilaterally as it was written in a 
large font covering a portion of both spaces for the left and 
right ear findings.  On a medical history report, completed 
at that time, the veteran denied having any history of 
hearing loss.

A VA physical examination performed in June 1970, was silent 
as to any complaints of hearing loss.  Physical examination 
of the ears revealed both the canals and drums to be normal, 
with no evidence of perforation or discharge.

In August 2007, a VA audiological examination was conducted.  
The report noted the veteran's inservice exposure to noise 
from gunfire, mortars, and working around generators.  The 
report also noted that inservice audiometric evaluations 
performed in February 1968 and in April 1970 revealed 
audiological findings within normal limits.  Current 
audiometric testing was conducted and revealed audiometric 
findings reflective of bilateral hearing loss disability for 
VA purposes.  38 C.F.R. § 3.385.  The examination report 
concluded with a diagnosis of bilateral sensorineural hearing 
loss.  The VA examiner opined it was "less likely as not" 
that the veteran's current hearing loss was caused by or a 
result of noise exposure during service.  In support of this 
opinion, the VA examiner noted that the veteran's inservice 
audiometric evaluations were all within normal limits.  
Moreover, the examiner indicated since damage is done when 
exposed to noise, a normal audiogram subsequent to noise 
exposure would verify that the veteran's hearing had 
recovered without permanent loss.

Impaired hearing for VA purposes was not shown at any point 
during the veteran's military service.  Thereafter, post 
service records failed to document any complaints 


of or treatment for hearing loss for more than thirty-five 
years after his discharge from the service.  This period 
without complaints or treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).

After reviewing the evidence of record, the VA examiner in 
August 2007 concluded that it was "less likely than not" 
that the veteran's current hearing loss was related to his 
military service.  In support of this conclusion, the VA 
examiner noted that the veteran was shown to have normal 
hearing on his inservice audiometric examinations in February 
1968 and in April 1970.  He further indicated since the 
damage is done when exposed to noise, an audiogram subsequent 
to the noise exposure would verify that the hearing had 
recovered without permanent loss.  Comparison of the 
audiological findings on the veteran's inservice audiological 
evaluations, performed in February 1968 and in April 1970, 
revealed no increase in pure tone thresholds at any Hertz 
level tested.  Contra Hensley v. Brown, 5 Vet. App. 155, 159-
60 (1993).  

In this case, the Board does not dispute that the veteran was 
exposed to loud noise during service.  Nevertheless, the 
veteran's statements can not be considered competent evidence 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  
Accordingly, the Board is not free to substitute its own 
judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ii.  Extramedullary Plasmacytoma

The veteran is seeking service connection for throat cancer.  
He attributes this condition to his inservice exposure to 
herbicides, including Agent Orange.

Service connection may be presumed for malignant tumors, if 
it is shown that the veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, and this condition manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In some circumstances, a disease associated with exposure to 
certain herbicide agents, to include respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea), will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent unless there is evidence to 
establish that the veteran was not exposed to an herbicide 
agent during that service.  38 U.S.C.A. § 1116(f).  

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which VA 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-
57589 (1996).

In this case, the veteran served on active duty from April 
1968 to April 1970, including service in the Republic of 
Vietnam.  The veteran's separation examination dated in April 
1970, listed the veteran's nose, mouth, sinus, throat and 
chest as normal.  

A review of his post service medical treatment records 
revealed that the veteran underwent a tonsillectomy in August 
2000, which revealed a plasmacytoma of the tonsils with 
involvement of the surgical margin.  A radiation consultation 
report, dated in September 2000, noted the veteran's history 
of significant tobacco use, consisting of one and one-half to 
two packs per day for the past thirty years.  A treatment 
report dated in October 2001, indicated that an extensive 
work up, including serum protein electrophoresis and bone 
marrow biopsy, did not show any evidence of multiple myeloma 
or extensive disease.  

In December 2006, a VA examination for endocrine diseases was 
conducted.  The report noted that the veteran had a history 
of a plasmacytoma of his tonsil which was discovered during a 
tonsillectomy in August 2000.  The report also noted that 
further evaluation of the veteran's condition, including a 
direct laryngoscopy, revealed monoclonal plasmocytic neoplasm 
in the left base of the tongue.  The report of a subsequent 
bone marrow biopsy performed in September 2006, revealed 
cellular marrow with trilineage hematopoiesis with no 
morphologic evidence of bone marrow involvement by plasma 
cell neoplasm.  Based upon his review, the VA examiner 
concluded with a diagnosis of extramedullary plasmacytoma.  
The VA examiner further indicated that this condition was in 
remission, and that the veteran had plasmacytic 
neoplasm/plasmacytoma associated with this condition.  The VA 
examiner then opined that this condition was not a 
presumptive condition for service connection based upon 
inservice exposure to herbicides under 38 C.F.R. §§ 3.307, 
3.309.  The VA examiner stated that plasmacytic neoplasm and 
plasmacytoma would be considered the same disease process, 
and that this condition would not be the same as any of the 
presumptive conditions listed under 38 C.F.R. §§ 3.307, 
3.309.  Finally, the VA examiner opined that the veteran had 
not been diagnosed with or found to have objective evidence 
of multiple myeloma, and that the veteran does not have 
cancer of the lung, bronchus, larynx, and or trachea.  As 
noted by the VA examiner, the tumor was found within the 
lymphoid tissue upon routine post tonsillectomy pathology of 
tonsil specimen.

The report of a bone marrow biopsy dated in January 2008, 
revealed no evidence of neoplastic cells.  The treating 
physician further noted that given these findings, the 
veteran is very borderline for a diagnosis of multiple 
myeloma.  

Extramedullary plasmacytoma is not listed as a disease that 
may be presumptively service connected for veterans exposed 
to an herbicide agent during active service.  38 U.S.C.A. § 
1116(a); 38 C.F.R. § 3.309(e).  Accordingly, presumptive 
service connection for the veteran's extramedullary 
plasmacytoma, based on Agent Orange exposure is not 
warranted.  Notwithstanding the foregoing, the veteran may 
still establish service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 
167 (1999).  

There is no evidence of the veteran having incurred 
extramedullary plasmacytoma until August 2000, over thirty 
years after the veteran's discharge form the service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also Mense, 1 Vet. App. at 356.

Moreover, there is no competent evidence of record which 
attributes the veteran's extramedullary plasmacytoma to his 
military service.  The veteran contends that this condition 
is related to his service, but as a layman, his statements 
are not competent evidence on medical causation.  See 
Espiritu, 2 Vet. App. at 495.  

In support of his claim, the veteran has submitted an opinion 
letter, dated in December 2007, from C. Nguyen, M.D.  In his 
letter, Dr. Nguyen noted that there have been many reports 
linking "cancer of different types" to Agent Orange 
exposure, and that it is "possible" that the veteran's 
current problem was partially caused by Agent Orange.  The 
Board finds this opinion lacking in any significant probative 
value.  Dr. Nguyen fails to cite any specific evidence in 
support of his conclusion.  Moreover, the opinion itself is 
simply too speculative to be of any probative value herein.  
Merely placing causation in the realm of possibility is not 


sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228 (1992), (holding that evidence 
favorable to the veteran's claim that did little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure was insufficient to 
establish service connection).  

As there is no competent medical evidence linking the 
veteran's extramedullary plasmacytoma to any incident or 
incidents of service, service connection is not warranted.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for extramedullary plasmacytoma, including 
secondary to inservice exposure to herbicides, is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


